     Case 7:17-cv-01121-AKK-GMB Document 12 Filed 06/17/20 Page 1 of 2                    FILED
                                                                                 2020 Jun-17 PM 01:36
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

AUBREY BERNARD LAVENDER,                  )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No.: 7:17-cv-1121-AKK-
                                          )   GMB
WARDEN JIMMY THOMAS, et al.,              )
                                          )
       Respondents.                       )

                          MEMORANDUM OPINION

      On May 26, 2020, the magistrate judge entered a report recommending the

court dismiss with prejudice Petitioner Aubrey Bernard Lavender’s petition for a

writ of habeas corpus as untimely. Doc. 9. The magistrate judge advised the parties

of their right to file specific written objections within fourteen days. Id. Lavender

has filed objections to the report and recommendation. Docs. 10, 11.

      In his objections, Lavender argues only that he is innocent of attempted

murder and acted in self-defense. Docs. 10, 11. Lavender does not address the

magistrate judge’s conclusion that his petition is barred by the one-year period

limitation under the Antiterrorism and Effective Death Penalty Act of 1996 and that

he is not entitled to statutory or equitable tolling. Id. Accordingly, the court

OVERRULES Lavender’s objections.




                                         1
        Case 7:17-cv-01121-AKK-GMB Document 12 Filed 06/17/20 Page 2 of 2




        Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections thereto, the

court     ADOPTS      the   magistrate   judge’s   findings     and   ACCEPTS      his

recommendation. Lavender’s petition for a writ of habeas corpus is due to be

dismissed with prejudice as untimely.

        This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). To make such a showing, a “petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that “the

issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The

court finds Lavender’s claims do not satisfy either standard.

        The court will enter a separate Final Judgment.

        DONE the 17th day of June, 2020.


                                         _________________________________
                                                  ABDUL K. KALLON
                                           UNITED STATES DISTRICT JUDGE




                                           2
